Citation Nr: 9924927	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-29 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to March 2, 1995, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and S. B.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
October 1975.  

This matter arises from various rating decisions rendered 
since May 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which, in the 
aggregate, denied the benefits sought on appeal.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.

During the pendency of this appeal, the veteran requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted by the undersigned on April 16, 
1999; a transcript of that proceeding is of record.  At the 
personal hearing, the veteran submitted additional evidence 
along with a waiver of 
RO consideration.  See 38 C.F.R. § 20.1304(c).  The Board 
will consider it accordingly.

At the hearing the veteran withdrew his appeal of entitlement 
to specially adapted housing.  


FINDINGS OF FACT

1.  The veteran's application for service connection for 
PTSD, dated December 16, 1993, was first received by VA on 
March 2, 1995.

2.  The first clinical evidence of the presence of PTSD is 
reflected in the notes of a VA physician dated July 18, 1996.  



CONCLUSION OF LAW

The proper effective date for an award of service connection 
for PTSD is no earlier than March 2, 1995.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.151(a), 3.400(b)(2) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record indicates that on March 2, 1995, the RO received a 
statement from the veteran's representative that indicated 
that the veteran wished to file a claim for PTSD based upon 
the motorcycle accident in which he was involved while on 
active duty.  This statement was dated December 16, 1993, and 
was prepared by the veteran's representative at the veteran's 
request.  The veteran contends that this statement was then 
submitted to VA by his representative shortly thereafter.  He 
testified to this effect at his personal hearing in April 
1999.  Similarly, his representative testified that he 
delivered the statement in question to RO personnel in 
December 1993, shortly after he prepared it for the veteran's 
signature.

Unless specifically provided otherwise, the effective date of 
an award of disability compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  See 
38 U.S.C.A. § 5110(a).  
To this extent, disability compensation shall be awarded as 
of the date of receipt of the claim or the date entitlement 
arose in cases involving a grant of service connection.  See 
38 C.F.R. § 3.400(b)(2).  It is within this context that the 
facts in this case must be considered.

The Board will assume, without deciding, that the facts in 
this case are as alleged by the veteran and his 
representative.  That is, that the veteran's representative 
submitted the claim for service connection for PTSD shortly 
after it was completed on December 16, 1993, and that it 
subsequently was lost by the RO.  Such circumstances would 
not change the outcome in this case.  The medical evidence of 
record first established that the veteran suffered from PTSD 
on July 18, 1996.  As previously indicated, compensation 
shall be granted from either the date of receipt of the claim 
or the date entitlement arose, whichever is later.  Id.  
(Emphasis added).  Under the circumstances, the Board fails 
to see how entitlement to service connection could be granted 
for PTSD prior to its initial diagnosis on July 18, 1996.  As 
such, the arguments and testimony offered by the veteran and 
his representative concerning an earlier effective date for a 
grant of service connection for PTSD are irrelevant.  
Regardless of whether the veteran's PTSD application was 
received by VA in December 1993 or March 1995, the disability 
itself did not first appear until later.  Under the 
circumstances, there is neither a legal nor a factual basis 
upon which to predicate a grant of the benefit sought, and 
the appeal must be denied. 


ORDER

Entitlement to an effective date prior to March 2, 1995, for 
a grant of service connection for PTSD is denied.



	                                   
______________________________
	                                                 BRUCE KANNEE
                                    Member, Board of 
Veterans' Appeals



	
	
	









	


Error! Not a valid link



